Title: To Thomas Jefferson from James Monroe, 17 November 1801
From: Monroe, James
To: Jefferson, Thomas


Dear Sir
Richmond Novr. 17. 1801.
The arrival of Mr. Purviance in the U States furnishes me with an occasion to make known to you his merit. He was a member of my family for sometime while I was in France, often present in my interviews with the French govt., and always in my confidence while I remain’d there, so that I speak of him without reserve, as a man of perfect integrity, excellent understanding & rare prudence. He is a man of delicacy & modesty, one with whom it is impossible to become acquainted & not interested in his fortune. What his views are I cannot say but whatever they may be I have felt it a duty I owed him to present him to you in the light in which he ought to be viewed.
You will not forget the answer I am to expect from you on my letter relative to the purchase of land for certain purposes. The legislature will expect a communication from me on that subject. with great respect
I am yr. fnd. & servant
Jas. Monroe
